Allow me to add Seychelles’ voice to those who have congratulated Ambassador Peter Thomson on his election as President of the General Assembly at its seventy-first session. I also thank Mr. Mogens Lykketoft for his commitment and strong leadership as the President of the General Assembly at its seventieth session.
Humankind finds itself on the cusp of achieving the immeasurable in terms of making a true difference to all peoples of the world. As we embark upon this new collaborative journey, our sustained momentum could be a catalyst for positive change. We need an institution that is not afraid of change and is able to address the challenges of the twenty-first century. Such terms as inclusiveness, compromise and equality should resonate throughout the Organization. On this note, allow me to reiterate Seychelles’ calls for fair reform within this Hall, while renewing our commitment to the ideals of the Charter of the United Nations.
The chosen theme for this year’s Assembly, “The Sustainable Development Goals: a universal push to transform our world”, reminds us of the urgency of the present moment. Within the context of change and transformation, the Millennium Development Goals (MDGs) played a significant and crucial role, which was to herald a much-needed call for nations to improve the livelihoods of society’s weak and marginalized by addressing poverty in its many forms, while also promoting human rights and environmental sustainability.
Seychelles is proud to have achieved most of the targets set out in the MDGs and remains eager to fulfil its responsibility to sustain the momentum in implementing the Sustainable Development Goals (SDGs). Yes, we recognize that progress has been made both nationally and internationally, but we also recognize that much still needs to be done.
In Seychelles that recognition is reflected by our push to integrate the 2030 Agenda for Sustainable Development and the African Union Agenda 2063 into our national development strategy. However, I believe that the path to transformation is not one that can be travelled alone. SDG 17, which focuses on global partnership for sustainable development, reaffirms this point.
For real change to occur, the world will need to stand together in ensuring that strong action is backed by the adequate financial support that is needed for overall achievement of the Goals, including giving due consideration to the special conditions that small States and small island developing States are faced with. The implementation of a vulnerability index in development frameworks would enable a fairer measurement of economies and serve as a more appropriate reference tool for financial support than the traditionally emphasized per capita gross domestic product.
Goal 14 in particular plays a pertinent role in our peoples’ lives. The conservation and sustainable use of the oceans, seas and marine resources for sustainable development has become pivotal to the survival of small-island economies.
As a champion of the Blue Economy initiative, which is directed at reinforcing marine-related activities for sustainability purposes, Seychelles recognizes that our oceans present an abundance of untapped opportunities for sustained growth. It is therefore imperative to highlight that the Blue Economy concept and SDG 14 are synonymous with the global action to harness the power of the oceans as a tool for transformation. It is important in this endeavour that we shift the paradigm and view the world in innovative ways. In relation to the Blue Economy, the “blue bonds” initiative and the debt-swap agreement serve as tangible examples of Seychelles’ contribution to the debate.
One of the elements underpinning the Blue Economy approach is action to address climate change. Because Seychelles is an island nation heavily dependent upon the environment for its survival, climate change and its adverse effects occupy a permanent place in the minds of our people. We are exposed to its devastating consequences not as mere bystanders, but through first-hand experience, which affects our families and threatens our livelihoods. Addressing the impacts of climate change is therefore an essential part of the discussion, as it involves the very future of our country. With this in mind, Seychelles is compelled to put itself at the forefront of the fight against climate change, for it is a battle that we cannot afford to lose. In this vein, the historic Paris Agreement on Climate Change, which Seychelles was among the first 20 States to ratify, has been an encouraging sign of the international community’s renewed political will to push for positive change.
The security of our oceans forms yet another integral part of the drive towards human progress. Illegal, unreported and unregulated fishing imperils this progress not only by endangering our marine ecosystems, but also by harming food security and jeopardizing the livelihoods of millions of people worldwide. Seychelles therefore renews its commitment to ensuring that such violations do not go unanswered. Furthermore, although we have seen tremendous gains in the long battle fought against piracy, we need to remain vigilant and strengthen our own efforts to reduce piracy-related activities in our oceans. To that end, the work undertaken through such initiatives as the Contact Group for Piracy off the Coast of Somalia, which Seychelles currently chairs, is essential for our continued success.
Seychelles fully supports all international efforts aimed at seeking a diplomatic and political solution to the ongoing crisis in Syria, which continues to rage at the expense of the innocent. We deeply hope that a solution is found to further contribute to mitigating the spread of extremism and ideologies of hate, which continues to wreak devastating consequences on various countries throughout the world.
The World Humanitarian Summit in Turkey and the recent high-level plenary meeting on addressing large movements of refugees and migrants hosted by the President of the General Assembly serve to highlight the scale of the challenges facing the global community. Such challenges also solicit deeper reflection on the plight of the more than 60 million people in the world who are displaced as a result of conflicts and natural disasters linked to climate change. Seychelles calls upon the international community for renewed collaboration among States and stronger moral resolve, as together we endeavour to address the global humanitarian crisis that is weighing heavily on the heart of humankind.
Seychelles welcomes the normalization of relations between the United States and Cuba, and we reiterate our hope to see an end to the painful economic embargo on a sister island nation.
Lastly, I wish to take this opportunity to express our utmost appreciation for the dynamism, hard work and devotion of our outgoing Secretary-General Ban Ki-moon during his term in office. He leaves behind a strong legacy of determination to create a more peaceful and equal future for the world. Furthermore, his championing of the cause of small islands will remain engraved in our collective memory. We are certain that his contributions to improving society will continue to have positive repercussions and that the new Secretary- General will follow in his righteous path.
In conclusion, I am hopeful for the future we believe in and that the inherent goodness of humankind will lead us to do what is right. At this critical time we have a shared responsibility to cast aside our differences and focus on what unites us rather than what divides us. I hope that together we can commence our universal push to transform our world, not only for ourselves but for generations to come.
